Citation Nr: 0403317	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from December 1949 to December 
1953.  He was held as a prisoner of war by communist forces 
for 33 months during the Korean Conflict.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


VA denied the appellant's claim for dependency and indemnity 
compensation (DIC) in June 1979.  The RO failed to provide 
notice of this decision to the appellant for many years.  In 
December 2002, the appellant again filed an application for 
DIC, asking that her claim be "revisited."

The RO responded with a December 2002 letter that appears to 
provide notice as required upon receipt of a complete 
application for benefits.  See 38 C.F.R. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The letter gave the 
appellant the following information in bold face type: 

You were previously denied service 
connected death benefits in 1979.  A 
review of our records indicate that you 
were never notified of this decision.  
This means the appeal period for this 
decision is still open.  You have one 
year from the date of this letter to 
appeal our decision.  See section 
entitled "What to do if you disagree 
with our decision" below for more 
details.

The letter reiterated that the appellant had one year from 
the date of this letter to appeal the decision"  Under the 
heading "What Additional Information or Evidence Do We Still 
Need From You?", the RO informed the appellant, "In order 
to reconsider this issue at this time, we need 'new and 
material evidence.'"  The RO then described new and material 
evidence.

The appellant filed a notice of disagreement (NOD) in 
February 2003.  The statement of the case (SOC), issued in 
March 2003, shows the issue on appeal as "Whether new and 
material evidence has been received to consider service 
connection for the cause of death."  The appellant perfected 
her appeal by filing a substantive appeal to the Board later 
in March 2003.  

On preliminary review of the file, the Board concurs with the 
first part of the December 2002 letter in that the file 
contains no indication that VA notified the appellant of the 
June 1979 decision.  Accordingly, that decision cannot have 
become final absent proper notice.  Camphor v. Brown, 5 Vet. 
App. 514 (1993).  Absent the required notice, the RO 
correctly informed the appellant that time to file an NOD 
remained tolled.  Matter of Cox, 10 Vet. App. 361, 375 
(1997).

The contradictory information in the December 2002 notice 
rendered the letter too confusing to deem it to have 
discharged VA's notice obligations under the VCAA.  Even 
though the letter also notified the appellant of the type of 
information and evidence necessary to substantiate a claim 
for DIC, it and the SOC addressed the wrong issue and placed 
the burden of sorting out the confusing directions on the 
appellant.  The appellant is entitled to and must have notice 
of the information and evidence necessary to substantiate her 
claim consistent with the posture of the claim.  

The Board assumes from the February 2003 notice of decision 
and the March 2003 statement of the case (SOC) that the RO 
erroneously adjudicated the claim as subject to a prior final 
denial.  The SOC stated the issue as whether there was new 
and material evidence to reopen the claim.  It contained the 
laws and regulations pertinent to reopening a claim.  It 
omitted the laws and regulations governing claims for DIC.  
The Board must assume the substance of the rating decision, 
because it is not of record.

The appellant reported in her December 2002 statement in 
support of claim that a "my service officer" informed her 
that she should be entitled to DIC because her husband was an 
ex-POW.  This suggests that she may have been misinformed 
about claims under 38 U.S.C.A. § 1318(b)(3) (DIC authorized 
of veteran was former POW who died after Sept. 30, 1999, 
who's disability was continuously rated totally disabling for 
not less than one year immediately prior to death).

It is unclear from the appellant's statement whether a VA 
employee misinformed her.  It is clear that the appellant 
needs complete, accurate information, and that the amount of 
misinformation in this case provides ample reason to remand.  
The Board regrets the added delay necessitated by this 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  This notice 
must clearly identify the claim for 
service connection for the cause of the 
veteran's death as the one filed in June 
1979 and still subject to de novo review.

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in her possession that pertains to the 
claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  Readjudicate de novo the claim for 
service connection for the cause of the 
veteran's death.  If it is not allowed, 
provide the appellant and her 
representative (if she has one) an 
appropriate supplemental statement of the 
case that identifies the February 2003 
NOD and the March 2003 substantive appeal 
initiated and perfected an appeal from 
the June 1979 rating decision.  This SSOC 
must cure the defect in the SOC by 
providing comprehensive recitation of the 
laws and regulations governing claims for 
DIC.  Afford the appellant an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




